Citation Nr: 0602975	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-32 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from July 1943 to July 1946.  
He died on September [redacted], 2002.  The appellant is his 
surviving spouse.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  VA provided the appellant adequate notice and assistance 
with regard to her claim.

2.  At the time of the veteran's death in September 2002, the 
veteran had a claim pending for the reopening of a previously 
denied claim for revocation of an August 1982 Forfeiture 
Decision.

3.  The Veterans Benefits Administration, Compensation and 
Pension Service (VBA), declared the veteran to have forfeited 
all rights, claims and benefits to which he might otherwise 
be entitled under VA laws, in a Forfeiture Decision dated in 
August 1982.

4.  The veteran appealed the August 1982 Forfeiture Decision 
to the Board and the Board affirmed that decision in February 
1984, April 1987 and May 1989.  

5.  The veteran sought reconsideration of the Board's May 
1989 decision, which the Board denied in October 1989, but 
did not appeal the decision to the United States Court of 
Appeals for Veterans Claims.

6.  The evidence received since May 1989 is cumulative and 
redundant, does not bear directly and substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim for revocation of the August 
1982 Forfeiture Decision.

7.  At the time of the veteran's death in September 2002, 
under existing ratings and based on evidence in the claims 
file, the veteran was not entitled to VA benefits.


CONCLUSIONS OF LAW

1.  The May 1989 decision, in which the Board denied 
reopening a claim of entitlement to revocation of an August 
1982 Forfeiture Decision, is final.  38 U.S.C. § 7104(b) 
(West 1991); 38 C.F.R. § 19.104 (1988).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to revocation of an August 1982 
Forfeiture Decision.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2000).

3.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the appellant in the disposition thereof.  Bernard 
v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24.

In this case, the RO provided the appellant VCAA notice by 
letter dated in March 2003, before initially deciding her 
claim in a rating decision dated in May 2003.  The timing of 
such notice thus reflects compliance with the requirements of 
the law as found by the Court in Pelegrini II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the appellant 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the March 2003 notice letter, the RO acknowledged the 
appellant's claim, noted what the evidence needed to show to 
substantiate that claim, informed the appellant of the VCAA 
and VA's duty to assist, and explained to her that it was 
developing her claim pursuant to that duty.  The RO 
identified the evidence that still needed to be submitted in 
support of the appellant's claim, indicated that it would 
make reasonable efforts to help the appellant get such 
evidence provided she identified the sources thereof, and 
noted that, ultimately, it was her responsibility to ensure 
the RO's receipt of all such evidence.  The RO advised the 
appellant to sign the enclosed forms authorizing the release 
of the veteran's treatment records and to identify or send 
directly to VA all pertinent evidence.  

Moreover, in a letter dated in April 2003, a rating decision 
dated in May 2003, and a statement of the case issued in 
September 2003, the RO identified the evidence it had 
requested, but not yet received, in support of the 
appellant's claim, asked the appellant to ensure VA's receipt 
of such evidence, informed the appellant of the reasons for 
which it denied her claim, noted the evidence upon which it 
based its denial, and provided the appellant the provisions 
pertinent to her claim, including those explaining VA's 
duties to notify and assist. 

B.  Duty to Assist

The RO made reasonable efforts to assist the appellant in 
obtaining records in support of her claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  However, the appellant never 
identified any source of such records.  VA did not assist the 
appellant by conducting medical inquiry in an effort to 
substantiate her claim because the question at issue in this 
case is not medical in nature.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  There is therefore no possibility 
that such inquiry could aid in substantiating the appellant's 
claim.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the [appellant] regarding 
what additional evidence [s]he should submit to substantiate 
h[er] claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard, 4 Vet. 
App. at 393-94 (1993) (holding that when the Board addresses 
in its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby); Mayfield v. Nicholson, 19 Vet. App. 103. 
115 (2005) (holding that an error, whether procedural or 
substantive, is prejudicial when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect to the extent that it affects the essential fairness 
of the adjudication).  
II.  Analysis of Claim

For the purpose of entitlement to accrued benefits, the 
appellant seeks revocation of an August 1982 Forfeiture 
Decision.  Certain individuals may be paid accrued benefits 
(due and unpaid for a period not to exceed two years) to 
which a decedent was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of the decedent's death.  38 U.S.C.A. § 5121(a) (West 2002); 
38 C.F.R. § 3.1000 (2005). 

In this case, at the time of the veteran's death, he had a 
claim pending for revocation of an August 1982 Forfeiture 
Decision.  Although this claim terminated with his September 
2002 death, a qualified survivor, in this case, his surviving 
spouse, is permitted to carry on, to a limited extent, his 
claim because, in February 2003, she submitted a timely claim 
for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The accrued 
benefits claim is thus separate from, but derivative of, the 
veteran's pre-death claim for revocation of the August 1982 
Forfeiture Decision.  The appellant is in essence taking the 
veteran's claim as it stood on the date of his death.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  

The facts with regard to this claim are not in dispute.  In a 
rating decision dated in June 1979, the RO granted the 
veteran pension benefits, effective from December 1978, 
including an additional amount for his dependent spouse, the 
appellant.  In a VA Form 21-527 (Statement of Income and Net 
Worth - Disability) received at the RO in February 1979, the 
veteran named his youngest child as another dependent, but 
noted that there was no record of his birth.  At that time, 
there were documents of record, which conflicted with regard 
to this child's birth date.  Thereafter, the veteran 
submitted multiple documents, including an affidavit from his 
neighbors, which identified the date of that child's birth as 
December [redacted], 1959.  Due to the conflicting evidence of 
record, however, VA conducted a field examination, during 
which information was obtained that verified the child's 
birth date as December [redacted], 1954.  This information included 
the veteran's signed deposition, in which the veteran 
admitted that he had provided VA with false information 
regarding his child's birth date, did not know the serious 
consequences of doing so, regretted his fault in doing so, 
and was sorry therefor.

By Forfeiture Decision dated in August 1982, VBA declared the 
veteran to have forfeited all rights, claims and benefits to 
which he might otherwise be entitled under VA laws.  VBA 
based its decision on a finding that the veteran knowingly, 
intentionally and deliberately made, presented and/or caused 
to be furnished to VA materially false and fraudulent 
statements and evidence in support of a claim for additional 
pension benefits on account of a child.  VBA concluded that, 
based on such finding, the veteran violated the provisions of 
Section 3503(a), Title 38, United States Code.  

In support of its decision, VBA considered: the veteran's 
service personnel records, post-service applications for VA 
benefits and written statements, depositions and other signed 
documents; his child's baptismal certificate; a local 
registrar's statement; and an affidavit signed by two 
neighbors.  

The veteran appealed the August 1982 Forfeiture Decision to 
the Board on multiple occasions and the Board affirmed such 
decision in February 1984, April 1987 and May 1989.  The 
veteran sought reconsideration of the Board's May 1989 
decision, which the Board denied in October 1989, but did not 
appeal that decision to the Court.  The May 1989 Board 
decision is thus final.  38 U.S.C. § 7104(b) (West 1991); 
38 C.F.R. § 19.104 (1988).

The veteran attempted to reopen his previously denied claim 
for VA benefits by written statement received at the RO in 
July 1989.  A claim that is the subject of a prior final 
denial may be reopened if new and material evidence is 
received with respect to that claim.  Once a claim is 
reopened, the adjudicator must review it on a de novo basis, 
with consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996).  For claims filed prior to August 29, 2001, as in 
this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.156(a) (2005)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening a appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the Board's May 1989 decision includes: written 
statements of the veteran, the appellant and her 
representative; a local registrar's statement; two baptismal 
certificates; VA and private treatment records; affidavits of 
friends; and the veteran's death certificate. 
  
Some of these documents, specifically, the local registrar's 
statement and one of the baptismal certificates, were of 
record in August 1982 when VBA issued its Forfeiture 
decision.  These documents are therefore cumulative and 
redundant, not new.  

The Board finds the remainder of the evidence new, but not 
material.  Such does not bear directly and substantially upon 
the specific matter under consideration, and by itself or in 
connection with evidence previously assembled, it is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim of entitlement to revocation 
of the August 1982 Forfeiture Decision.    

More specifically, none of the remainder of the evidence 
speaks to the only question at hand: whether the veteran 
knowingly, intentionally and deliberately made, presented 
and/or caused to be furnished to VA materially false and 
fraudulent statements and evidence in support of a claim for 
additional pension benefits on account of his child, thereby 
violating Section 3503(a), Title 38, United States Code.

The medical evidence and death certificate include no 
information pertinent to this question.  According to the 
newly submitted written statements of the veteran, in 1980, 
when the date of the veteran's child's birth was at issue, 
the veteran was uncertain as to that date, various documents 
conflicted with regard to such date, and his recurring 
hemorrhoids and bilateral cataracts, which resulted in 
dizziness and weak eyesight, caused him to report to a field 
examiner an incorrect date.  Although the other baptismal 
certificate confirms that there are documents of record, 
which conflict with regard to the child's birthdate, the 
veteran's newly submitted written statements are insufficient 
to refute his January 1982 signed deposition, in which he 
admitted that he provided VA with false information.  

In support of her claim, the appellant asserts that the 
incorrect birth date noted above provided grounds to cancel 
the child's educational benefits, but not grounds to forfeit 
the veteran's pension benefits.  She argues that the veteran 
served faithfully during the war as a member of Troop C, 26th 
Cavalry, and as such, his service should be sufficient to 
entitle his surviving spouse to pension benefits.  She argues 
that, at the time VA was seeking the date of her child's 
birth, the veteran did not know the date and documents 
pertaining to that matter conflicted.  Again, the Board 
acknowledges these contentions.  However, they are 
insufficient to refute the veteran's January 1982 signed 
deposition, in which he admitted that he provided VA with 
false information.  

Given the foregoing, the Board concludes that new and 
material evidence has not been received to reopen and decide 
on its merits the claim for revocation of an August 1982 
Forfeiture Decision.  Given this conclusion, it is clear 
that, at the time of the veteran's death, under existing 
ratings and based on evidence in the claims file, the veteran 
was not entitled to VA benefits.  The criteria for the 
appellant's entitlement to accrued benefits have therefore 
not been met.  


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


